  8:20-cv-00122-LSC-CRZ Doc # 26 Filed: 08/25/20 Page 1 of 1 - Page ID # 219




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RONALD JARECKE, and JOETTA
JARECKE,
                                                              8:20CV122
                     Plaintiffs,

       vs.                                                      ORDER

C. R. BARD, INC., and BARD
PERIPHERAL VASCULAR, INC.,

                     Defendants.


      Before the Court are the Findings and Recommendation of Magistrate Judge

Cheryl R. Zwart, ECF No. 25, recommending that this case be dismissed for want of

prosecution and without further notice. No objections have been filed. Under 28 U.S.C.

§ 636(b)(1). The Court has conducted a de novo review of the record and adopts the

Findings and Recommendation in their entirety. Accordingly,

      IT IS ORDERED:

      1. The Magistrate Judge’s Findings and Recommendation, ECF No. 25, are

          adopted in their entirety; and

      2. The above-captioned case is dismissed, without prejudice.



      Dated this 25th day of August, 2020.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
